The opinion of the court was delivered by
Mr. Justice Pressley.
Plaintiff seeks in this caseto recover a balance claimed as due to him by his deceased guardian. The answer alleges a compromise with plaintiff by his said guardian and full settlement thereof on December 11, 1868, and pleads the statute of limitations. There is no reply to that answer, nor was there any motion to amend the complaint so as to allege fraud at the time of said compromise and recent discovery of said fraud. Notwithstanding the absence of such allegations, the referee admitted testimony (chiefly of the plaintiff, which was incompetent) tending to show that the said compromise had been obtained from him by false representations by his deceased guardian. The Circuit Judge sustains the plea of the statute of limitations, and further holds that plaintiff had sufficient information, before his final settlement with his guardian, to put him upon inquiry into the matters of fraud which he now attempts to prove.
*81After careful examination, this court concurs in the decision of the Circuit Judge, and his decree is therefore affirmed and the appeal dismissed.